        Case 1:20-cv-00008-LEK-ATB Document 32 Filed 01/22/21 Page 1 of 2




                                         22 Corporate Woods Boulevard, Suite 501 | Albany, NY 12211 | bsk.com

                                                                              ROBERT F. MANFREDO, ESQ.
                                                                                      rmanfredo@bsk.com
                                                                                          P: 518.533.3202
                                                                                          F: 518.533.3299
January 22, 2021

VIA ELECTRONIC FILING

Hon. Andrew T. Baxter
U.S. Magistrate Judge
U.S. District Court, Northern District of New York
Federal Building and U.S. Courthouse
P.O. Box 7396
Syracuse, New York 13261-7396

Re:     John Doe v. Skidmore College
        Case No. 1:20-cv-00008 (LEK/ATB)

Dear Judge Baxter:

As you know, our firm represents Defendant Skidmore College in the above-referenced
matter. I am writing to request an extension of the remaining deadlines set forth in Your
Honor’s Pretrial Scheduling Order.

Defendant is in the process of retaining two expert witnesses and completing expert
disclosures to respond to Plaintiff’s two experts who were disclosed on December 30,
2020. In addition, both parties are continuing to respond to outstanding paper discovery
demands. Once paper discovery is complete, Defendant intends to depose Plaintiff,
Plaintiff’s two experts, and possibly 1-2 non-parties whom Plaintiff identified in his initial
disclosures. Defendant expects that Plaintiff will seek to depose at least two
representatives of the College.

Accordingly, Defendant requests that the remaining deadlines be extended by an
additional thirty (30) days as follows:

                                       Current Due Date                       New Due Date
  Defendant’s expert disclosure           2/17/2021                             3/19/2021
      Rebuttal disclosures                 3/5/2021                              4/5/2021
        Discovery cutoff                  3/31/2021                             4/30/2021
      Substantive motions                 5/17/2021                             6/16/2021




11899827.2 1/22/2021
        Case 1:20-cv-00008-LEK-ATB Document 32 Filed 01/22/21 Page 2 of 2



Hon. Andrew T. Baxter
January 22, 2021
Page 2


I have conferred with Plaintiff’s counsel and she consents to this thirty (30) day extension
of the remaining deadlines.

Thank you for your consideration in this matter.

Respectfully submitted,

Very truly yours,

BOND, SCHOENECK & KING, PLLC

s/Robert F. Manfredo
Robert F. Manfredo, Esq.
Bar Roll No. 515487




11899827.2 1/22/2021
